                                UNITED STATES DISTRICT COURT
                     for the                     District of                         New Jersey

             United States of America
                                                                        ORDER SETTING CONDITiONS
                           v.                                                  OF RELEASE
               DARYL JACKSON
                                                                         Case Number: 18-M_J-5045-13(TJB)
                     Defendant

IT IS ORDERED on this 28th day of November, 2018 that the release of the defendant is subject to the following
conditions:
       (1) The defendant must not violate any federal, state or local law while on release.
       (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
            42 U.S.C. § 14135a.
        (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
            any change in address and/or telephone number.
        (4) the defendant must appear in court as required and must surrender to serve any sentence imposed.
                                                        Release on Bond

Bail be fixed at $   l 00 l 000         and the defendant shall be released upon:

      ~   Executing an unsecured appearance bond <.X)with co-signor(s) CAr lo.                J ctvk~
                                                                                                  tfY\
      ( ) Executing a secured appearance bond ( ) with co-signor( s)"'-.- - - - - - - . , . . . - - - - - - - - - -
          and ( ) depositing in cash in the registry of the Court       % of the bail fixed; and/or ( ) execute an .
          agreement to forfeit designated property located at - - - - - ~ ~ - - - - - - - - , - - - - - - - - - - - -
          Local Criminal Rule 46.1 (d)(3) waived/not waived by the Court.
      ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the b~il
          in lieu thereof;

                                              Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the
defendant and the safety of other persons and the community, it is further ordered that the release of the defendant is
subject to the condition(s) listed below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
     tlJ  Report to Pretrial Services ("PTS'') as directed and advise them immediately of any contact with l~w
          enforcement personnel, including but not limited to, any ~est, questioning or traffic stop.
      ( ) The defendant shall not attempt to influence, intimidate, ot injure any juror or judicial officer; not tamper
          with any witness, victim, or informant; not retaliate against any witness, victim or informant in this case.
     ·I)()The defendant shall be released into the third party custody of (:()..(\, :}:t>Ob,SG"
              who agrees (a) to supervise the defendant in accordance with all the conditions ofrelease, (b) to use every effort
              to assure the appearance of the defendant at all scheduled court proceedings, and (c) to r1otifo the court
              immediately in the event the defendant violates any conditions of release or disappears.


               Custodian Signature:(',   (UJ ~!/\ Q..M\.                           Date:   \l · ai. &Dl~                  PAGElOF3
(X) The defendant's travel is restricted to O(l New Jersey ( ) O t h e r - - - - - - - - - - - - - - -
                                                                               ( ) unless approved by Pretrial Services
            (PTS).
~           Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
~           Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with
            substance abuse testing procedures/equipment.
( )         Refrain from possessing a firearm, destructive device, or other dangerous weapons. All fireatins in any
            home in which the defendant resides shall be removed by                       and verification provided to PTS.
'ff.)       Mental health testing/treatment as directed by PTS.
(       )   Abstain from the use of alcohol.
(       )   Maintain current residence or a residence approved by PTS.
(       )   Maintain or actively seek employment and/or commence an education program.
(       )   No contact with minors unless in the presence of a parent or gu&"dian who is aware of the present offense.
(       )   Have no contact with the following i n d i v i d u a l s : - - - - ~ - - - - - ~ ~ - - - ~ - - ~ - -
~           Defendant is to participate in one of the followin home confinement program components,and abide by
            all the requirements of the progtain which ~) wil t ~ include electronic monitoring or other
            location verification system. You shall pay a or part of the cost of the program based upon your ability to
            pay as determined by the pretrial services office or supervising officer.
             ( ) (i) Curfew. You are restricted to your residence every day ( ) from                   to         , or
                        ( ) as directed by the pretrial services office or supervising officer; or
             ( ) (ii) Home Detention.You are restricted to your residence at all times except for the following:
                        educa.tion; religious services; medical, substance abuse, or mental health treatment;
                        attorney visits; court appearances; court-ordered obligations; or other activities pre-
                        approved by the pretrial services office or supervising officer. Additionally, employment
                        ( ) is permitted ( ) is not permitted.
             t>() (iii) Home Incarceration. You are restricted to yourresidence under 24 hour lock-down except
                        for medical necessities and court appearances, or other activities specifically approved by
                        the court.
    ( )      Defendant is subject to the following computer/internet restrictions which rnay include rnat1ual
             inspection and/or the installation of computer monitoring software, as deemed appropriate by
             Pretrial Services. The defendant shall pay all or part of the cost of the monitoring software based
             upon their ability to pay, as determined by the pretrial services office or supervising officer.
             ( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or
                         connected devices.
             ( ) (ii) Computer - No Internet Access: defendant is permitted use of computers or connected
                         devices, but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC
                         Servers, Instant Messaging, etc);
             ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected
                         devices, and is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers,
                         Instant Messaging, etc.) for legitimate and necessary purposes pre-approved by Pretrial
                         Services at [ ] home [ ] for employment purposes.
              ( ) (iv) Consent of Other Residents .,by consent of other residents in the home, any computers in
                         the home utilized by other residents shall be approved by Pretrial Services, password
                         protected by a third party custodian approved by Pretrial Services, and subjectto inspection
                         for compliance by Pretrial Services.

    (       ) Other:-=--__,.,.~----'----~~~--------------------

    (       ) Other:..,.....-,-----'---~.............- - - - - - - - - - - - - - - - - - - - - - - - -


                                                                                                                    Page2 of3
                                     ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                         Violating any of the foregoing conditions of release may result in the immediate issuance of a wan
 for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosec1J.tjon for contempt
 of court and could result in imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year.
This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
            It is a crime punishable by up to tert years in prison, and a $250,000 fine, or both, to: obstruct a criminal
 investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
 informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties
 for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.
            If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
 sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
 convicted of:
                ( 1) art offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
                     - you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you
                     will be fined not more than $250,000 or imprisoned for not more than five years, or both;
                (3) any other felony~ you will be fined not more than $250,000 or imprisoned not more than two years, c
                     both;
                (4) a misdemeanor - you will be fi_ned not more than $100,000 or imprisoned not more than one year, or
                     both.
                A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence
 you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                            Acknowledgment of the Defendant

               I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise
 to obey all conditions of release, to appear as directed, and surrender to setve arty sentence imposed. I am aware of the
 penalties and sanctions set forth above.



                                                              ChrlJnl 6ErJ;c          6       .fl)   _T
                                                                                 City and State

                                          Directions to the United States Marshal
    ( X) The defendant is ORDERED released after processing.
    (    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
           that the defendant has posted bond and/or complied with all other conditions for release. If still in custody, the
           defendant must be produced before the appropriate judge at the time      place specified.

   Date:    &      cl-~,,   Po18
                                                                                            's Signature
                                                                  TONIANNEJ. BONJIOVANNI, USMJ
                                                                       Printed name and title
   (REV. 1/09)                                                                                                         PAGE3 OF 3
